department of the treasury internal_revenue_service washington d c government entities division uil date jan employer_identification_number contact person identification_number telephone number -v m q m z z o o x i n i q i u o w o l o n u u o y m e dear sir or madam this letter is in response to the letter of your authorized representative dated date and supplements the private_letter_ruling issued by our office dated date the ruling letter’ the first paragraph of page of the ruling letter is amended as follows x’s s was originally published by an unrelated third party from year d to w purchased the rights to s from such unrelated third party and s is one of the most comprehensive annual analyses of the united states’ health statistics each state is ranked by five categories of individual components based on statistical information compiled from other sources each state is ranked overall based on a formula that weighs the various components in w z representation of the ruling letter found at the top of page is supplemented as follows x will change its name going forward in a manner that makes x’s name more distinguishable from the name of z than was the case previously specifically x will change its name by inserting a space between the words m and n ruling of the ruling letter on page of the letter is amended as follows based on the representations set forth above z’s transfer of all its rights to s to x and x’s publication and distribution of s will be treated as furthering x’s exempt purposes and will not adversely affect x’s exempt status under sec_501 of the code further x’s publication and distribution of s will not constitute an act of self-dealing under sec_4941 of the code additionally z’s transfer of its rights to s to x will not constitute an act of self-dealing under sec_4941 this ruling is directed only to organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not purport to rule on any issue under any code section not specifically addressed herein lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter pursuant to a power_of_attorney on file with this office we are sending a copy of this ruling letter to your attorney sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
